department of the treasury internal_revenue_service date washington d c 20224ri number release date uilc cc dom fs proc tl-n-935-00 internal_revenue_service national_office field_service_advice memorandum for district_counsel kentucky-tennessee district_counsel cc ser kyt nas from deborah a butler assistant chief_counsel field service cc dom fs subject statute_of_limitations on frivolous returns this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer a taxpayer b taxpayer c taxpayer d organization x year year year year month issue whether there is a statute_of_limitations on assessment of the sec_6702 frivolous_return penalty where what purports to be an amended_return claim_for_refund later determined to be frivolous is filed after a valid original return conclusion tl-n-935-00 the statute_of_limitations on the assessment of the sec_6702 frivolous_return penalty depends on whether the purported claim_for_refund is valid if the claim_for_refund contains the requisite information and is sworn under penalties of perjury so as to qualify as a valid claim_for_refund or if the service waives any defects in the claim_for_refund by processing it then the sec_6501 statute_of_limitations applies to the assessment of the sec_6702 frivolous_return penalty however if the claim_for_refund is not valid and the service does not process it then the sec_6501 statute_of_limitations does not apply to the assessment of the sec_6702 frivolous_return penalty and the penalty may be assessed at any time facts taxpayer a and taxpayer b filed a valid joint federal_income_tax return for year through year taxpayer c and taxpayer d also each filed proper year through year federal_income_tax returns in month of year taxpayer a and taxpayer b filed joint form sec_1040x with form sec_1040nr attached claims for refund for year through year taxpayer c and taxpayer d also each filed claims for refund for year through year the form sec_1040x each claimed a refund of all taxes paid during year sec_1 through year taxpayer a and taxpayer b amended the jurat on the joint form sec_1040x by adding with express reservation of all my rights in law equity and all other natures of law expressly or by acquiescence after the penalties of perjury statement and before the signatures taxpayer a and taxpayer b also each included a three page attachment with each claim_for_refund consisting of frivolous_return filer rhetoric taxpayer a signed the form sec_1040nr but taxpayer b did not taxpayer a taxpayer b taxpayer c and taxpayer d were all followers of organization x an organization that advocates the frivolous filing of federal individual income_tax returns the claims for refund were labeled frivolous returns - do not process by the service and were referred to the criminal_investigation_division although three separate guilty plea offers were ultimately made by taxpayer a taxpayer c and taxpayer d the department of justice authorized a plea for taxpayer a but not for taxpayer c and taxpayer d taxpayer a pled guilty to the charge of failing to file his year income_tax return in violation of sec_7203 the assessments of the sec_6702 frivolous_return penalty against taxpayer a and taxpayer b for the frivolous form sec_1040x for year sec_1 through and the assessments of the sec_6702 frivolous_return penalty against taxpayer a for the frivolous form sec_1040nr for year sec_1 through year were suspended while the criminal investigation was pending the internal_revenue_service seeks to assess the sec_6702 frivolous_return penalty against taxpayers based on the frivolous claims for refund for year sec_1 through year filed in month of year law and analysis tl-n-935-00 sec_6702 generally provides that an individual who files a frivolous_return shall pay a penalty of dollar_figure for purposes of sec_6702 a frivolous_return is that which purports to be a return of tax imposed by subtitle a but which does not contain information on which the substantial correctness of the self-assessment may be judged or which contains information that on it’s face indicates that the self-assessment is substantially incorrect the purported return must take a position that is frivolous or must reflect a desire to delay or impede the administration of federal_income_tax laws sec_6702 applies to both original returns and claims for refund filed on amended returns see 797_f2d_268 6th cir cert_denied 479_us_849 846_f2d_36 8th cir 902_f2d_1462 9th cir sec_6702 is part of subchapter_b of chapter entitled assessable_penalties and sec_6671 provides that subchapter_b penalties and liabilities are assessed and collected in the same manner as taxes sec_6501 provides in part that tax3 must be assessed within years after the return was filed and no proceeding in court without assessment for the collection of such tax shall begin after the expiration of the 3-year period the statute_of_limitations for assessment on an original return is not extended by an amended_return unless the taxpayer files an amended_return within days of the expiration of the 3-year period described in sec_6501 for making an 1the legislative_history to sec_6702 indicates that the provision was intended to deter the filing of frivolous returns the penalty applies only to returns that are patently improper since it is unnecessary to determine the taxpayer’s true tax_liability before imposing the penalty the deficiency procedures do not apply and the penalty may be assessed immediately s rept no vol 97th cong 2nd sess date 2it is possible that even though the sec_6702 penalty is part of subchapter_b of chapter the penalty does not have to be assessed and collected in the same manner as taxes in that the legislative_history to sec_6702 indicates that the penalty may be immediately assessed without notice see supra note if so the statute_of_limitations of sec_6501 may not apply to the assessment of the penalty however this is not the position that the service has taken in the past and the service should not change its position with respect to the assessment of the sec_6702 penalty at this time see infra note 3the penalty under sec_6702 is a tax within the meaning of sec_6501 see sec_6671 tl-n-935-00 assessment showing that the taxpayer owes an additional_amount of tax in such a case the period for making an assessment will not expire before days after the day on which the service receives the amended_return sec_6501 in the instant case the frivolous claims for refund for year sec_1 through did not indicate that taxpayer a and taxpayer b owed additional tax therefore even if the claims for refund were valid they did not extend the statute_of_limitations on the respective original returns under sec_6501 the rules of sec_6501 apply to return-based liabilities ie tax_liabilities or other liabilities required to be shown on a tax_return or related to or based on a return statutes of limitation that are used to bar the rights of the government are narrowly construed in favor of the government see 464_us_386 therefore if a penalty is not a return-based penalty the service may assess the penalty at any time neither sec_6501 nor any other statute_of_limitations applies to the assessment of such penalties part of the internal_revenue_manual handbook section provides that the statute_of_limitations for assessing the sec_6702 frivolous_return penalty i sec_3 years from the filing_date if the purported return is a valid_return ie the service is able to process the return if the purported return is invalid then the sec_6702 frivolous_return penalty may be assessed at any time based on the relevant case law and the service’s position with regard to the assessment of the sec_6702 penalty we conclude that the sec_6702 penalty is a return-based penalty if the purported return was a valid_return or wa sec_4an example of a penalty that was held to be a return-based penalty is the sec_6672 trust fund recovery penalty which is imposed on corporate officers and other responsible persons if withheld employment_taxes are not paid_by the employer to the government courts have held that the sec_6672 penalty is return-based because it is not separate and distinct from the underlying employment_tax liability rather the penalty is a mechanism for collecting the underlying employment_tax liability therefore the assessment of the sec_6672 penalty is subject_to the period of limitations in sec_6501 see eg 68_f3d_69 3d cir aff’g no d n j acq a o d 1996_2_cb_1 5the service has successfully argued that the promoter penalties under sec_6700 and sec_6701 are not return-based penalties and thus may be assessed at any time the courts have rejected both the application of sec_6501 and other statutes of limitations not found in the internal_revenue_code u s c with respect to those penalties see 980_f2d_872 2d cir 952_f2d_920 6th cir tl-n-935-00 processed as a valid_return by the service as such the 3-year statute_of_limitations of sec_6501 applies to the assessment of the sec_6702 frivolous_return penalty when the purported return is valid in contrast if the purported return is not valid and the service does not process the purported return then the sec_6702 penalty is not a return-based penalty as such the statute_of_limitations of sec_6501 does not apply and the penalty may be assessed at any time the analysis of the statute_of_limitations for assessing the sec_6702 penalty for claims for refund filed on form sec_1040x and form sec_1040nr is the same as that for original returns if the service is able to process the claim_for_refund as a valid claim_for_refund then the sec_6702 frivolous_return penalty is a return-based penalty relating to the original return therefore it must be assessed within the year statute_of_limitations for assessment running from the date the original return was filed however if the service is unable to process the purported claim_for_refund because it is invalid then the sec_6702 frivolous_return penalty is not a return-based penalty an invalid claim_for_refund is unrelated to an original return because it cannot be used to amend the original return therefore the 3-year statute_of_limitations for making an assessment running from the date the original return was filed is inapplicable and the penalty may be assessed at any time there are four requirements to a valid_return there must be sufficient data to calculate the tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury see 82_tc_766 aff’d 793_f2d_139 6th cir the fourth requirement is required under sec_6065 a tax_return that is not sworn under penalties of perjury does not contain the requisite information on which the substantial correctness of the return may be judged 775_f2d_1292 5th cir cert_denied 475_us_1123 in addition changes to portions of a jurat invalidate an otherwise accurate return 845_f2d_794 8th cir additions to a jurat also invalidate the form_1040 as a return see 102_tc_137 aff’d 53_f3d_799 7th cir cert_denied 516_us_897 any change to the jurat on the return results in a questioning of the correctness of the return_information and impedes the administration of the federal_income_tax laws id see also williams v commissioner 114_tc_8 therefore an amendment to and or an addition to the jurat on a claim_for_refund may invalidate the claim_for_refund any change to the jurat necessitates that the return be removed from normal processing channels and as such it impedes the process of verifying the return see beard t c pincite and sloan t c pincite as such the service tl-n-935-00 should be entitled to construe alterations to the jurat against the taxpayer at least when there is any doubt as to its meaning see 53_f3d_799 7th cir cert_denied 516_us_897 therefore when the jurat on a claim_for_refund is amended the claim_for_refund is invalid and the service may assess the sec_6702 frivolous_return penalty at any time case development hazards and other considerations tl-n-935-00
